Citation Nr: 1712343	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1972 to December 1972, and from July 1974 to March 1984.

This matter previously came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in North Little Rock, Arkansas.  In a March 2010 VA Form 9, the Veteran requested a hearing at a local VA before a member of the Board.  Upon clarification, the Veteran requested a videoconference Board hearing in a September 2010 correspondence, which was scheduled for November 2, 2010.  The Veteran did not appear for the scheduled videoconference Board hearing, and did not present good cause for failing to appear or request that the Board hearing be rescheduled.  As such, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2016).

In July 2014, the Board remanded the issue of service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  Subsequently, the Board's April 2016 decision found that the Veteran does not have a current diagnosis of PTSD and denied service connection for PTSD, and remanded the issue of service connection for an acquired psychiatric disorder other than PTSD to the AOJ for further development.  Unfortunately, for the reasons discussed below, the Board must once again remand the issues on appeal for additional development.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the AOJ.






REMAND

Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

The Veteran has been variously diagnosed with an acquired psychiatric disorder, to include persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse.  In an October 2009 VA psychiatric examination report, the Veteran was diagnosed with substance-induced mood disorder.  The Veteran also underwent a VA PTSD examination in October 2014.  At that time, the Veteran was diagnosed with persistent depressive disorder.  VA psychiatric treatment records also reveal a diagnosis of polysubstance abuse.

Pursuant to the July 2014 Board Remand, one of the Veteran's claimed stressors was verified.  Specifically, a Joint Services Records Research Center (JSRRC) memorandum, dated in August 2014, indicated that the Department of Defense Narrative Summaries of Accidents Involving U.S. Nuclear Weapons 1950-1980, confirmed that, on September 19, 1980, a Titan II missile explosion occurred, and the explosion killed one service member and injured 21 other personnel.  The JSRRC memorandum also indicated that, upon review of the Veteran's service treatment records, it was confirmed that the Veteran was serving in the same unit involved at the time of the September 1980 missile incident.  As such, the JSRRC determined that the Veteran's stressor could be recognized.

In the Board's April 2016 remand directives, the AOJ was to obtain an addendum medical opinion as to whether the acquired psychiatric disorders are etiologically related to the verified in-service stressor.  On remand, the Veteran was provided with another VA examination in June 2016.  The VA examiner indicated on the June 2016 VA examination report that the Veteran does not have, nor has he ever been diagnosed with a mental health disorder.  Ultimately, the VA examiner opined that it is less likely than not that the Veteran has any diagnosed acquired psychiatric disorder that had its onset in service, or was otherwise caused by, or related to, military service.  While the VA examiner acknowledged that the Veteran sought mental health treatment while in service, the evidence of record did not show the Veteran sought any mental health treatment for the approximately 14 years following service separation.  Further, the VA examiner indicated that the Veteran's report of his mental health history during the June 2016 VA examination, as well as the mental health treatment evidence of record, suggest that the Veteran's emotional problems have been strongly associated with drug abuse, which did not become a problem until several years after discharge from the military.  

Upon review of the evidence of record, the Board finds that the June 2016 VA addendum opinion is inadequate as it relied on a factually inaccurate history of the Veteran's mental health and drug abuse.  As discussed above, the Veteran had been diagnosed with various acquired psychiatric disorders, and was specifically diagnosed with substance-induced mood disorder and persistent depressive disorder at the October 2009 and October 2014 VA examinations, respectively.  Accordingly, the June 2016 VA examiner relied on a factually inaccurate medical history when indicating that the Veteran does not have, nor has he ever been diagnosed with a mental health disorder.  Additionally, the June 2016 VA examiner stated that the Veteran's history of mental health problems have been strongly associated with drug abuse that did not occur until several years after service separation; however, the VA examiner did not address the Veteran's history of drug abuse during active service, including the reason for the Veteran's discharge noted on the Form DD 214 Certificate of Release or Discharge from Active Duty was "misconduct - drug abuse."  As the VA examiner relied on a factually inaccurate medical history in rendering the June 2016 VA medical opinion, the Board finds that this medical opinion is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

Moreover, the June 2016 VA examiner did not provide any of the requested opinions contained in the Board's April 2016 remand directives, nor did the VA examiner address the Veteran's verified in-service stressor and whether it resulted in any of the Veteran's diagnosed acquired psychiatric disorders.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given these deficiencies in the June 2016 VA medical opinion, the Board finds that remand is necessary in order to obtain an adequate medical opinion to assist in determining the etiology of the acquired psychiatric disorder (other than PTSD), to include persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment records for the period from October 2014.

Accordingly, the issue of service connection for an acquired psychiatric disorder other than PTSD is REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period starting from October 2014.

2.	If possible, request that the VA psychologist who conducted the October 2014 VA examination review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the October 2014 VA examiner is not available, obtain the requested opinion from another VA mental health professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For EACH diagnosis other than PTSD, including, but not limited to, persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse, the VA examiner should offer the following opinions:

a)	Is it as likely as not (i.e., 50 percent probability or greater) that any diagnosed acquired psychiatric disorder, including, but not limited to, persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse, had its onset in service?

b)	Is it as likely as not (i.e., 50 percent probability or greater) that the diagnosed acquired psychiatric disorder, including, but not limited to, persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse, is otherwise caused by, or related to, active service, including witnessing the death of a friend in a missile explosion at Little Rock Air Force Base in 1980?

In rendering the requested opinions in paragraphs 
a) and b), the VA examiner should assume, as fact, that the Veteran witnessed the death of a friend in a missile explosion at Little Rock Air Force Base in 1980, and that this in-service stressor has been verified.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3.	Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



